Title: From James Madison to John Armstrong, 30 October 1813
From: Madison, James
To: Armstrong, John


        
          Dear Sir
          Washington Ocr. 30. 1813
        
        Before my return hither I recd. yours of the 8th. inst: and have since recd. those of the 11th. 13. 17. & 20: The order relating to a discharge of Militia from Norfolk referred to in the first was not inclosed in it, and has not come otherwise to hand. There can be no question, under existing circumstances, but as to the degree in which the force at that place, may be prudently reduced.
        
        The turn which things had taken in the S.W. quarter, created much difficulty in employing the services of Gen: Williams in the way rendered desireable, by the confidence we all have in his capacity & activity. Both Govr. Mitchil who has not absolutely declined the command allotted to him, and Genl. Pinkney, have been apprized of Genl. Williams solicitude to be employed in the Expedition agst. the Creeks, and in terms indicating our opinion of his fitness to be as much in the front, of it as might be practicable. The expedient of a brevet Commission which you suggest would answer the purpose agst. Militia Pretensions. But if it be within the scope of the Law, which you seem not to doubt, it would leave on hand, the claims of Genl. Flournoy within whose command the Theatre of expected operations lies, & who has it appears repaired to it. Should N. Orleans be seriously threatened by movements of the Enemy, a separation of commands might prevent collision without umbrage to Genl. F. It is probable however, that before any new arrangement can be carried into effect at such a distance, the crisis will be over.
        The expence threatened on the part of Tennissee is much to be regretted. It was submitted to in consideration of the delays & uncertainties which had occurred, and in the hope that the augmented force from that quarter would ensure success before B. or Spanish measures could co-operate with the hostile Indians, particularly in drawing other Tribes into the war; and that the period of service would be very short. Govr Blount has been already reminded of the expediency of avoiding every waste of force & expence, and of the reported disappeara[n]ce of our ground for augmenting them, namely a threatened invasion of the State by a large Indian force.
        It is unfortunate that the weather has conspired so much with the manœuvres of the Enemy, to contract the period for the remaining operations. In the worst event, I hope an intermediate establishment between Kingston & Montreal, can be secured, which adding to the advantages already gained, in the present campaign, one having so favorable a bearing on the next, will preserve the tone of the Nation, and inculcate on the enemy a disposition to peace.
        I was surprized to see by your letter of the 20th: that the victory of Harrison on the 5th. had been so imperfectly conveyed to you. That of Perry on the 10th. of Sepr. I recollect, was alluded to on the 25th. by Chancy, at Niagara, as a report only believed to be true.
      